           Case 1:19-vv-00138-UNJ Document 21 Filed 12/05/19 Page 1 of 2




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 19-0138V
                                     Filed: October 4, 2019
                                         UNPUBLISHED


    MADISON EDWARDS,

                        Petitioner,                          Special Processing Unit (SPU);
    v.                                                       Ruling on Entitlement; Concession;
                                                             Table Injury; Meningococcal Vaccine;
    SECRETARY OF HEALTH                                      Vasovagal Syncope
    AND HUMAN SERVICES,

                       Respondent.


Damon Louis Beard, Townsley Law Firm, Lake Charles, LA, for petitioner.
Adriana Ruth Teitel, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Corcoran, Chief states “Special Master:

        On January 28, 2019, Madison Edwards (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleges that she suffered a syncopal
episode upon receiving a meningitis vaccination on January 29, 2016, which resulted in
“injuries, including fractured jaw, ruptured eardrum, chin laceration and fractured teeth.”
Petition at Preamble, ¶ 6. The case was assigned to the Special Processing Unit of the
Office of Special Masters.


1
  I intend to post this ruling on the United States Court of Federal Claims' website. This means the ruling
will be available to anyone with access to the internet. In accordance with Vaccine Rule 18(b),
petitioner has 14 days to identify and move to redact medical or other information, the disclosure of which
would constitute an unwarranted invasion of privacy. If, upon review, I agree that the identified material
fits within this definition, I will redact such material from public access. Because this unpublished ruling
contains a reasoned explanation for the action in this case, I am required to post it on the United States
Court of Federal Claims' website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501
note (2012) (Federal Management and Promotion of Electronic Government Services).
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
         Case 1:19-vv-00138-UNJ Document 21 Filed 12/05/19 Page 2 of 2



        On October 4, 2019, respondent filed his Rule 4(c) report in which he concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, respondent states that “[b]ased on the medical records outlined
above, petitioner has satisfied the criteria set forth in the revised Vaccine Injury Table
and the Qualifications and Aids to Interpretation, which afford petitioners a presumption
of causation if onset the of vasovagal syncope occurs within one hour after a
meningococcal vaccination and there is no “organic heart disease, cardiac arrhythmias,
transient ischemic attacks, hyperventilation, metabolic conditions, neurological
conditions,[or] seizures,” from which the loss of consciousness could have resulted
from.” Id. at 4. Respondent further agrees that “the medical records demonstrate that
petitioner has experienced the residual effects of her syncopal episode for more than six
months” and therefore, petitioner has satisfied all legal prerequisites for compensation
under the Act. Id.

       In view of respondent’s position and the evidence of record, I find that
petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                            2
